

Execution Copy




NOTE PURCHASE AGREEMENT


NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of July 24, 2007, by and
between MANARIS CORPORATION, a Nevada corporation (the “Company”), and each of
the entities whose names appear on the signature pages hereof. Such entities are
each referred to herein as an “Investor” and, collectively, as the “Investors”.


A. The Company wishes to sell to each Investor, and each Investor wishes to
purchase, upon the terms and subject to the conditions set forth in this
Agreement, an 8.5% Senior Secured Demand Note in the form attached hereto as
Exhibit A (a “Note” and, collectively with the other Notes issued hereunder, the
“Notes”).


B. The Company’s obligations under the Notes, including without limitation its
obligation to make payments of principal thereof and interest thereon, are
guaranteed by each of the Company’s direct and indirect subsidiaries, and are
secured by the assets of the Company and such subsidiaries pursuant to the terms
of a Security Agreement in the form attached hereto as Exhibit B (the “Security
Agreement”).


In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:



1.
PURCHASE AND SALE OF NOTES. 



1.1 Closing.


Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and each Investor agrees to purchase a
Note with a principal amount equal to the amount set forth below such Investor’s
name on the signature pages hereof. The date on which the closing of such
purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at the offices of Mazzeo
Song LLP, 708 Third Avenue, 19th Floor, New York, New York 10017 when (A) this
Agreement and the other Transaction Documents (as defined below) have been
executed and delivered by the Company and each Investor, (B) each of the
conditions to the Closing described in this Agreement has been satisfied or
waived as specified therein and (C) payment of each Investor’s Purchase Price
(as defined below) payable with respect to the Note being purchased by such
Investor at the Closing has been made by wire transfer of immediately available
funds. At the Closing, the Company shall deliver to each Investor a duly
executed instrument representing the Note purchased by such Investor at the
Closing.


1.2  Certain Definitions. When used herein, the following terms shall have the
respective meanings indicated: 
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.


“Board of Directors” means the Company’s board of directors.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.


“Closing” and “Closing Date” have the respective meanings specified in Section
1.1 of this Agreement.


“Commission” means the Securities and Exchange Commission, and any successor
regulatory agency.


“Common Stock” means the common stock of the Company, par value $0.0001 per
share.


“Company Subsidiaries” means the Subsidiaries of the Company set forth on
Schedule 3.5(ii) and such other Subsidiaries of the Company that become party to
the Security Agreement.


“Debt” means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services (except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 90 days); (c)
all capital lease obligations of such Person; (d) all Debt of others guaranteed
by such Person; (e) all indebtedness, liabilities and obligations secured by a
Lien existing on Property owned by such Person, whether or not the indebtedness,
liabilities or obligations secured thereby have been assumed by such Person or
are non-recourse to such Person; (f) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments; and (g) all
liabilities and obligations of such Person to redeem or retire shares of capital
stock of such Person.


“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date.


 
2

--------------------------------------------------------------------------------

 
 
“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.


“Event of Default” has the meaning specified in the Notes.


“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations promulgated thereunder (or
respective successors thereto).


“Excluded Securities” means (i) any securities issued upon the conversion or
exercise of any options, warrants, convertible securities or any other
agreements outstanding as of the Issue Date and disclosed on Schedule 3.5(i)
hereto; (ii) shares of Common Stock issuable or issued to employees, officers,
directors of, and consultants to, the Company and/or the Company Subsidiaries,
from time to time upon the exercise of options granted or to be granted in the
discretion of the Board of Directors pursuant to one or more employee stock
option plans or restricted stock plans in effect as of the Issue Date or adopted
after the Issue Date by the Board of Directors; (iii) shares of Common Stock
issued in connection with any stock split, stock dividend or recapitalization of
the Company; and (iv) securities issued pursuant to acquisition, licensing
agreements, or other strategic transactions, provided any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company (including, without limitation, a company engaged primarily in research
and development) in a business which the Board of Directors believes is
beneficial to the Company, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.
 
“Execution Date” means the date of this Agreement.


“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis. Accounting principles are applied on a “consistent basis” when
the accounting principles applied in a current period are comparable in all
material respects to those accounting principles applied in a preceding period.


“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.
 
 
3

--------------------------------------------------------------------------------

 
 
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.


“Intellectual Property” means the collective reference to all existing rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.


“Investor Party” has the meaning specified in 4.6 of this Agreement.


“Key Employee” has the meaning specified in Section 3.12 of this Agreement.


“Lien” means, with respect to any Property, any lien, mortgage, pledge,
hypothecation, assignment, security interest, charge, easement or other
encumbrance.


“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiaries taken as a whole, (ii) the ability of the Company
or any Company Subsidiary to perform its material obligations under this
Agreement or the other Transaction Documents or (iii) the rights and benefits to
which an Investor is entitled under this Agreement or any of the other
Transaction Documents.
 
“Material Contracts” means, as to the Company and the Company Subsidiaries, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all material amendments, modifications, supplements, renewals or
restatements thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Pension Plan” means an employee pension benefit plan (as defined in ERISA)
maintained by the Company for employees of the Company or any of its Affiliates.


“Permitted Debt” means the following:


(a) the Notes;


(b) Debt outstanding on the Execution Date to the extent disclosed on Schedule
3.5(iv) hereto; and


(c) Debt consisting of capitalized lease obligations and purchase money
indebtedness incurred in connection with acquisition of capital assets and
obligations under sale-leaseback or similar arrangements provided in each case
that such obligations are not secured by Liens on any assets of the Company or
the Company Subsidiaries other than the assets so leased.


“Permitted Liens” means each of the following:


(a) Liens in existence on the Execution Date and disclosed on Schedule 3.5(v)
hereto;


(b) encumbrances consisting of easements, rights-of-way, zoning restrictions or
other restrictions on the use of real Property or imperfections to title that do
not (individually or in the aggregate) materially impair the ability of the
Company or any Company Subsidiary to use such Property in its businesses, and
none of which is violated in any material respect by existing or proposed
structures or land use;


(c) Liens for taxes, assessments or other governmental charges (including
without limitation in connection with workers’ compensation and unemployment
insurance) that are not delinquent or which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject to such Liens, and for which adequate
reserves (as determined in accordance with GAAP) have been established; and


(d) Liens of mechanics, materialmen, warehousemen, carriers, landlords or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established.
 
 
5

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Principal Market” means the Over-The-Counter Bulletin Board or the principal
exchange, market or quotation system on which the Common Stock is then listed,
traded or quoted.


“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).


“Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Note purchased at the Closing.


“Restricted Payment” means, with the exception of Series B Notes, (a) any
dividend or other distribution (whether in cash, Property or obligations),
direct or indirect, on account of (or the setting apart of money for a sinking
or other analogous fund for the benefit of) any shares of any class of capital
stock of the Company or the Company Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of that class of stock to all of the
holders of that class; (b) any redemption, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of capital stock of the Company or any of its Affiliates
now or hereafter outstanding; (c) any prepayment of principal of, premium, if
any, or interest on, or any redemption, conversion, exchange, purchase,
retirement, sinking fund or defeasance of, any Debt (whether upon acceleration
of such Debt, amendment of the terms governing such Debt or otherwise) other
than the Notes (it being understood that regularly scheduled payments of
principal and interest shall not be deemed a Restricted Payment); and (d) any
loan, advance or other payment to any employee, officer, director or stockholder
of the Company or any of its Affiliates exclusive of reasonable base salary and
bonuses and transactions that are made on arm’s-length terms and approved by the
independent members of the Board of Directors.


“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed (or required to be filed) by the Company with
the Commission.


“Securities Act” has the meaning specified in the recitals of this Agreement.


“Series B Notes” means the Series B Subordinated Secured Convertible Promissory
Notes dated August 11, 2007 and the transaction documents entered by and among
the Company and the holders of the Series B Notes in connection therewith, as
reported by the Company in its Current Report on Form 8-K filed with the SEC on
August 17, 2006.
 
 
6

--------------------------------------------------------------------------------

 
 
“Subsequent Placement” means any issuance, sale or exchange by the Company or
any Company Subsidiary at any time after the Closing Date, or any agreement or
obligation of the Company or any Company Subsidiary to issue, sell or exchange,
at any time after the Closing Date, (i) any shares of common stock of the
Company or any Company Subsidiary, (ii) any other equity security of the Company
or any Company Subsidiary, including without limitation preferred stock, (iii)
any other security of the Company or any Company Subsidiary which by its terms
is convertible into or exchangeable or exercisable for any equity security of
the Company or any Company Subsidiary, (iv) any option, warrant or other right
to subscribe for, purchase or otherwise acquire any such security described in
the foregoing clauses (i) through (iii), or (v) any debt instruments or
securities, including promissory notes and convertible debt instruments;
provided, however, that the term “Subsequent Placement” shall not be deemed to
include any issuance, sale or exchange of Excluded Securities.


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.


“Termination Date” means the first date on which there are no Notes outstanding.
 
“Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Security Agreement, and (iv) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.


1.3 Other Definitional Provisions. All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of similar import
contained in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.



2.
REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.



Each Investor (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:


2.1 Authorization; Enforceability. Such Investor is duly and validly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization as set forth below such Investor’s name on the
signature page hereof with the requisite corporate power and authority to
purchase the Note to be purchased by it hereunder and to execute, deliver and to
consummate the transactions contemplated by, this Agreement and the other
Transaction Documents to which it is a party and otherwise to carry out its
obligations thereunder. This Agreement constitutes, and upon execution and
delivery thereof, each other Transaction Document to which such Investor is a
party will constitute, such Investor’s valid and legally binding obligation,
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2 No Conflicts. The execution and performance of this Agreement and the other
Transaction Documents to which it is a party do not conflict in any material
respect with any agreement to which such Investor is a party or is bound, any
court order or judgment applicable to such Investor, or the constituent
documents of such Investor.
 
2.3 Fees. Such Investor has not agreed to pay any compensation or other fee,
cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.
 
3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth in the
Schedules provided as part of, and incorporated into, this Agreement, the
Company hereby represents and warrants to each Investor and agrees with each
Investor that, as of the Execution Date:


3.1 Organization, Good Standing and Qualification. Each of the Company and the
Company Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all requisite power and authority to carry on its business as now conducted.
Each of the Company and the Company Subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which it conducts
business except where the failure so to qualify has not had or would not
reasonably be expected to have a Material Adverse Effect.


3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to enter into and perform its obligations under the Transaction
Documents. Each Company Subsidiary has the requisite power and authority to
enter into and perform its obligations under the Security Agreement. All
corporate action on the part of the Company by its officers, directors and
stockholders necessary for the authorization, execution and delivery of, and the
performance by the Company of its obligations under, the Transaction Documents
has been taken, and no further consent or authorization of the Company, its
Board of Directors, stockholders, any Governmental Authority or any other Person
is required (pursuant to any rule of the Principal Market or otherwise). All
corporate action on the part of each Company Subsidiary by its officers,
directors, stockholders, members or governors necessary for the authorization,
execution and delivery of, and the performance by such Company Subsidiary of its
obligations under the Security Agreement has been taken. The Board of Directors
has determined that the sale and issuance of the Notes, and the consummation of
the other transactions contemplated hereby and by the other Transaction
Documents, are in the best interests of the Company.


3.3 Enforcement. This Agreement has been duly executed and delivered by the
Company, and at the Closing, each of the Company and the Company Subsidiaries
will have duly executed and delivered each of the other Transaction Documents to
which such entity is a party. This Agreement constitutes, and at the Closing,
each of the other Transaction Documents to which the Company or any of the
Company Subsidiaries is a party will constitute, the valid and legally binding
obligations of the Company and the Company Subsidiaries, enforceable against the
Company and the Company Subsidiaries in accordance with their respective terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.


 
8

--------------------------------------------------------------------------------

 
 
3.4 Disclosure Documents; Agreements; Financial Statements; Other Information.
The Company is subject to the reporting requirements of the Exchange Act and the
Company has filed with the Commission all SEC Documents that the Company was
required to file with the Commission on or after June 30, 2005. The Company is
not aware of any event occurring or expected to occur on or prior to the Closing
Date (other than the transactions effected hereby or the redemption by the
Company of certain Series B Notes) that would require the filing of, or with
respect to which the Company intends to file, a Form 8-K after the Closing. Each
SEC Document filed on or after June 30, 2005, as of the date of the filing
thereof with the Commission (or if amended or superseded by a filing prior to
the Execution Date, then on the date of such amending or superseding filing),
complied in all material respects with the requirements of the Securities Act or
Exchange Act, as applicable, and the rules and regulations promulgated
thereunder and, as of the date of such filing (or if amended or superseded by a
filing prior to the Execution Date, then on the date of such filing), such SEC
Document (including all exhibits and schedules thereto and documents
incorporated by reference therein) did not, contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. To the best of the Company’s knowledge,
all documents required to be filed as exhibits to the SEC Documents filed on or
after June 30, 2005 have been filed as required. Except as set forth in the
Disclosure Documents, the Company has no liabilities, contingent or otherwise,
other than liabilities incurred in the ordinary course of business which, under
GAAP, are not required to be reflected in the financial statements included in
the Disclosure Documents and which, individually or in the aggregate, are not
material to the consolidated business or financial condition of the Company and
the Company Subsidiaries taken as a whole. As of their respective dates, the
financial statements of the Company included in the SEC Documents filed on or
after June 30, 2005 complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. Such financial statements have been prepared in
accordance with GAAP consistently applied at the times and during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end adjustments). The Company will prepare the financial statements
to be included in any reports, schedules, registration statements and definitive
proxy statements that the Company is required to file or files with the
Commission after the date hereof in accordance with GAAP (except in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements).
 
3.5 Capitalization; Debt Schedule. The capitalization of the Company, including
its authorized capital stock, the number of shares issued and outstanding, the
number of shares issuable and reserved for issuance pursuant to the Company’s
stock option plans and agreements, the number of shares issuable and reserved
for issuance pursuant to securities exercisable for, or convertible into or
exchangeable for any shares of Common Stock is set forth on Schedule 3.5(i)
hereto. All outstanding shares of capital stock of the Company have been, or
upon issuance will be, validly issued, fully paid and non-assessable. All of the
direct and indirect Subsidiaries of the Company are set forth on Schedule
3.5(ii) hereto. The Company or a Company Subsidiary owns all of the capital
stock of each Company Subsidiary, which capital stock is validly issued, fully
paid and non-assessable, and no shares of the capital stock of the Company or
any Company Subsidiary are subject to preemptive rights or any other similar
rights of the stockholders of the Company or any such Company Subsidiary or any
Liens created by or through the Company or any such Company Subsidiary. Except
as disclosed on Schedule 3.5(i), there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company or any Company
Subsidiary, or arrangements by which the Company or any Company Subsidiary is or
may become bound to issue additional shares of capital stock of the Company or
any Company Subsidiary (whether pursuant to anti-dilution, “reset” or other
similar provisions). Schedule 3.5(iv) identifies all Debt of the Company and/or
the Company Subsidiaries currently outstanding as of the date hereof, and
Schedule 3.5(v) identifies all Liens encumbering any of the assets of the
Company and/or the Company Subsidiaries as of the date hereof.


 
9

--------------------------------------------------------------------------------

 
 
3.6 Due Authorization; Valid Issuance. The Notes are duly authorized and, when
issued, sold and delivered in accordance with the terms of this Agreement, will
be duly and validly issued, free and clear of any Liens imposed by or through
the Company.
 
3.7 No Conflict; No Violation. Neither the Company nor any Company Subsidiary is
in violation of any provisions of its charter, bylaws or any other governing
document. Neither the Company nor any Company Subsidiary is in violation of or
in default (and no event has occurred which, with notice or lapse of time or
both, would constitute a default) under any provision of any instrument or
contract to which it is a party or by which it or any of its Property is bound,
or in violation of any provision of any Governmental Requirement applicable to
the Company or any Company Subsidiary. The execution, delivery and performance
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby will not result in any
violation of any provisions of the Company’s or any Company Subsidiary’s
charter, bylaws or any other governing document or in a default under any
provision of any instrument or contract to which the Company or Company
Subsidiary is a party or by which it or any of its Property is bound, or in
violation of any provision of any Governmental Requirement applicable to the
Company or Company Subsidiary or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument or contract or an event which results in the creation
of any Lien upon any assets of the Company or of any Company Subsidiary or the
triggering of any preemptive rights or rights of first refusal or first offer.


3.8 Financial Condition; Taxes; Litigation.


3.8.1 The financial condition of each of the Company and each Company Subsidiary
is, in all material respects, as described in the Disclosure Documents, except
for changes in the ordinary course of business and normal year-end adjustments
that are not, in the aggregate, materially adverse to the consolidated business
or financial condition of the Company and the Company Subsidiaries taken as a
whole. There has been no (i) material adverse change to the business,
operations, properties, financial condition, prospects or results of operations
of the Company and the Company Subsidiaries taken as a whole since the date of
the Company’s most recent financial statements contained in the Disclosure
Documents, (ii) material adverse change to the Company’s cash balances or cash
flows during the 90 days preceding the date hereof, or (iii) change by the
Company in its accounting principles, policies and methods except as required by
changes in GAAP.
 
 
10

--------------------------------------------------------------------------------

 
 
3.8.2 Except as set forth on Schedule 3.8.2, each of the Company and the Company
Subsidiaries has prepared in good faith and duly and timely filed all tax
returns required to be filed by it and such returns are complete and accurate in
all material respects and the Company and the Company Subsidiaries each has paid
all taxes required to have been paid by it, except for taxes which it reasonably
disputes in good faith or the failure of which to pay has not had or would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.8.2, neither the Company nor any Company Subsidiary has any liability
with respect to taxes that accrued on or before the date of the most recent
balance sheet of the Company included in the Disclosure Documents in excess of
the amounts accrued with respect thereto that are reflected on such balance
sheet.


3.8.3 Except as set forth on Schedule 3.8.2, neither the Company nor any Company
Subsidiary is the subject of any pending or, to the Company’s knowledge,
threatened inquiry, investigation or administrative or legal proceeding of a
material nature by the Internal Revenue Service, the taxing authorities of any
state or local jurisdiction, the Commission, any state securities commission or
other Governmental Authority.


3.8.4 Except as set forth in the Disclosure Documents (and if not set forth
therein, except as set forth on Schedule 3.8.4), there is no material claim,
litigation or administrative proceeding pending, or, to the Company’s knowledge,
threatened or contemplated, against the Company or any Company Subsidiary, or
against any officer, director or employee of the Company or any such Company
Subsidiary in connection with such person’s employment therewith. Neither the
Company nor any Company Subsidiary is a party to or subject to the provisions
of, any order, writ, injunction, judgment or decree of any court or Governmental
Authority which has had or would reasonably be expected to have a Material
Adverse Effect.


3.9 Intellectual Property. Except as set forth in the Disclosure Documents:


(a) The Company and the Company Subsidiaries own, free and clear of claims or
rights or any other Person, with full right to use, sell, license, sublicense,
dispose of, and bring actions for infringement of, or, to the knowledge of the
Company, has acquired licenses or other rights to use, all Intellectual Property
necessary for the conduct of its business as presently conducted (other than
with respect to software which is generally commercially available and not used
or incorporated into the Company’s products and open source software which may
be subject to one or more “general public” licenses). All works that are used or
incorporated into the Company’s or any of the Company Subsidiaries’ services,
products or services or products actively under development and which is
proprietary to the Company or such Company Subsidiary was developed by or for
the Company or the Company Subsidiaries by the current or former employees,
consultants or independent contractors of the Company or the Company
Subsidiaries or purchased or licensed by the Company or one or more Company
Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) The business of the Company and the Company Subsidiaries as presently
conducted and the production, marketing, licensing, use and servicing of any
products or services of the Company and the Company Subsidiaries do not, to the
knowledge of the Company, infringe or conflict with any patent, trademark,
copyright, or trade secret rights of any third parties or any other Intellectual
Property of any third parties in any material respect. Neither the Company nor
any Company Subsidiary has received written notice from any third party
asserting that any Intellectual Property owned or licensed by the Company or the
Company Subsidiaries, or which the Company or any Company Subsidiary otherwise
has the right to use, is invalid or unenforceable by the Company or such Company
Subsidiary and, to the Company’s knowledge, there is no valid basis for any such
claim (whether or not pending or threatened). 


(c) No claim is pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary nor has the Company or any Company Subsidiary
received any written notice or other written claim from any Person asserting
that any of the Company’s or a Company Subsidiary’s present or contemplated
activities infringe or may infringe in any material respect any Intellectual
Property of such Person, and the Company is not aware of any infringement by any
other Person of any material rights of the Company or any Company Subsidiary
under any Intellectual Property Rights.


(d) All licenses or other agreements under which the Company or any Company
Subsidiary is granted Intellectual Property (excluding licenses to use software
utilized in the Company’s or such Company Subsidiary’s internal operations and
which is generally commercially available) are in full force and effect and, to
the Company’s knowledge, there is no material default by any party thereto. The
Company has no reason to believe that the licensors under such licenses and
other agreements do not have and did not have all requisite power and authority
to grant the rights to the Intellectual Property purported to be granted
thereby.


(e) All licenses or other agreements under which the Company or any Company
Subsidiary has granted rights to Intellectual Property to others (including all
end-user agreements) are in full force and effect, there has been no material
default by the Company or any Company Subsidiary thereunder and, to the
Company’s knowledge, there is no material default of any provision thereof
relating to Intellectual Property by any other party thereto.


(f) The Company and the Company Subsidiaries have taken all steps required in
accordance with commercially reasonable business practice to establish and
preserve their ownership in their owned Intellectual Property and to keep
confidential all material technical information developed by or belonging to the
Company or the Company Subsidiaries which has not been patented or copyrighted.
To the Company’s knowledge, neither the Company nor any Company Subsidiary is
making any unlawful use of any Intellectual Property of any other Person,
including, without limitation, any former employer of any past or present
employees of the Company or any Company Subsidiary. To the Company’s knowledge,
neither the Company, any Company Subsidiary nor any of their respective
employees has any agreements or arrangements with former employers of such
employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or any Company Subsidiary or result in any former employers of
such employees having any rights in, or claims on, the Company’s or any Company
Subsidiary’s Intellectual Property. Each employee of the Company and of each
Company Subsidiary is subject to the policies regarding confidentiality and
proprietary information described in the Company’s current employee handbook,
which policies are reasonably sufficient to protect the Intellectual Property
interests of the Company or a Company Subsidiary in inventions created by its
employees. The Company and each Company Subsidiary has obtained executed
assignment agreements from any current or former employees with respect to the
development by such employees of intellectual property that have become the
subject of registered patents or of outstanding applications for registration.
The Company and each Company Subsidiary has taken reasonable security measures
to guard against unauthorized disclosure or use of any of its Intellectual
Property that is confidential or proprietary; and the Company has no reason to
believe that any Person (including, without limitation, any former employee or
consultant of the Company or of any Company Subsidiary) has unauthorized
possession of any of its Intellectual Property, or any part thereof, or that any
Person has obtained unauthorized access to any of its Intellectual Property. The
Company and each Company Subsidiary has complied in all material respects with
its respective obligations pursuant to all agreements relating to Intellectual
Property rights that are the subject of licenses granted by third parties,
except for any non-compliance that has not had or would not reasonably be
expected to have a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
3.10 Fees. The Company is not obligated to pay any brokers, finders or financial
advisory fees or commissions to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby. The
Company will indemnify and hold harmless such Investor from and against any
claim by any person or entity alleging that such Investor is obligated to pay
any such compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby.


3.11 Foreign Corrupt Practices. Neither the Company, any Company Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person acting on behalf of the Company or any Company Subsidiary, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.


3.12 Key Employees. Each of the Company’s and each Company Subsidiary’s
executive officers (as defined in Rule 501(f) of the Securities Act) (each, a
“Key Employee”) is currently serving in the capacity described in the Disclosure
Documents. The Company has no knowledge of any fact or circumstance (including
without limitation (i) the terms of any agreement to which such person is a
party or any litigation in which such person is or may become involved and (ii)
any illness or medical condition that could reasonably be expected to result in
the disability or incapacity of such person) that would limit or prevent any
such person from serving in such capacity on a full-time basis in the
foreseeable future, or of any intention on the part of any such person to limit
or terminate his or her employment with the Company or any Company Subsidiary.
To the knowledge of the Company, no Key Employee has borrowed money pursuant to
a currently outstanding loan that is secured by Common Stock or any right or
option to receive Common Stock.
 
 
13

--------------------------------------------------------------------------------

 
 
3.13 Employee Matters. There is no strike, labor dispute or union organization
activities pending or, to the knowledge of the Company, threatened between the
Company or any Company Subsidiary and any of their employees. Other than as set
forth in the Disclosure Documents, no employees of the Company or any Company
Subsidiary belong to any union or collective bargaining unit. The Company and
each Company Subsidiary has complied in all material respects with all
applicable federal and state equal opportunity and other laws related to
employment.


3.14 Environment. Except as disclosed in the Disclosure Documents, the Company
and the Company Subsidiaries have no liabilities under any Environmental Law,
nor, to the Company's knowledge, do any factors exist that are reasonably likely
to give rise to any such liability, affecting any of the properties owned or
leased by the Company or any Company Subsidiary that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Company Subsidiary has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.
 
3.15 ERISA. The Company does not maintain or contribute to, or have any
obligation under, any Pension Plan. The Company is in compliance in all material
respects with the presently applicable provisions of ERISA and the United States
Internal Revenue Code of 1986, as amended, with respect to each Pension Plan
except in any such case for any such matters that, individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.


3.16 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents and the information to be
disclosed by the Company pursuant to Section 4.1(c), the Company confirms that
neither it nor any other Person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, nonpublic information. The Company
understands and confirms that the Investors will rely on the foregoing
representation and the obligations of the Company under Section 4.1 in effecting
transactions in securities of the Company. All disclosure furnished by or on
behalf of the Company to the Investors regarding the Company and the Company
Subsidiaries, and their respective businesses and the transactions contemplated
hereby, including the Schedules to this Agreement, is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement did not, at the time they were issued, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
 
 
14

--------------------------------------------------------------------------------

 
 
3.17 Insurance. The Company maintains insurance for itself and the Company
Subsidiaries in such amounts and covering such losses and risks as are
reasonably sufficient and customary in the businesses in which the Company and
the Company Subsidiaries are engaged. As of the date hereof and as of the
Closing Date, no notice of cancellation has been received for any of such
policies and the Company is in compliance in all material respects with all of
the terms and conditions thereof. The Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue to conduct its business as currently conducted without a
significant increase in cost. Without limiting the generality of the foregoing,
the Company maintains Director’s and Officer’s insurance in an amount not less
than customary industry practice.


3.18 Property. The Company and the Company Subsidiaries have good and marketable
title to all real and personal Property owned by them, in each case free and
clear of all Liens, except for Permitted Liens. Any Property held under lease by
the Company or the Company Subsidiaries is held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made or proposed to be made of such Property by the
Company or any Company Subsidiary.


3.19 Regulatory Permits. The Company and the Company Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to have any such certificate, authorization
or permit would not have a Material Adverse Effect, and neither the Company nor
any such Company Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit.
 
3.20 Exchange Act Registration; OTC Bulletin Board. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act and is quoted on the
OTC Bulletin Board. The Company currently meets the continuing eligibility
requirements for quotation on the OTC Bulleting Board and has not received any
notice from such service that it may not currently satisfy such requirements or
that such continued quotation is in any way threatened. The Company has taken no
action designed to, or which, to the knowledge of the Company, may have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or qualification to have the Common Stock quoted on the OTC Bulletin Board.


3.21 Transfer Taxes. No transfer or other taxes (other than income taxes) are
required to be paid in connection with the issuance and sale of any of the
Notes.


3.22 Sarbanes-Oxley Act; Internal Controls and Procedures. The Company is in
material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof. The Company maintains internal accounting controls, policies and
procedures, and such books and records as are reasonably designed to provide
reasonable assurance that (i) all transactions to which the Company or any
Company Subsidiary is a party or by which its properties are bound are effected
by a duly authorized employee or agent of the Company, supervised by and acting
within the scope of the authority granted by the Company’s senior management;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; and (iii) all transactions to which
the Company or any Company Subsidiary is a party, or by which its properties are
bound, are recorded (and such records maintained) in accordance with all
Governmental Requirements and as may be necessary or appropriate to ensure that
the financial statements of the Company are prepared in accordance with GAAP.
 
 
15

--------------------------------------------------------------------------------

 
 
3.23 Transactions with Interested Persons; Restricted Payments. No officer,
director, stockholder or employee of the Company or any Company Subsidiary is or
has made any arrangements with the Company or any Company Subsidiary to become a
party to any transaction with the Company or any Company Subsidiary (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, stockholder or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, stockholder or any such employee has a substantial interest or is an
officer, director, trustee or partner. Neither the Company nor any Company
Subsidiary has made any Restricted Payments during the 90 days preceding the
date hereof.


3.24 Customers and Suppliers. The relationships of the Company and the Company
Subsidiaries with their respective customers and suppliers are maintained on
commercially reasonable terms. To the Company’s knowledge, no customer or
supplier of the Company or any Company Subsidiary has any plan or intention to
terminate its agreement with the Company or such Company Subsidiary, which
termination would reasonably be expected to have a Material Adverse Effect.


3.25 Accountants. The Company’s accountants, who the Company expects will render
their opinion with respect to the financial statements to be included in the
Company’s Annual Report on Form 10-KSB for the year ended June 30, 2007, are
independent accountants as required by the Securities Act.


3.26 Solvency. (i) The fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing Debt; and (ii) the expected cash flows of the Company for future
periods, together with the proceeds the Company would receive upon liquidation
of its assets and the proceeds from expected debt or equity offerings, after
taking into account all anticipated uses of such amounts, would be sufficient to
pay all Debt when such Debt is required to be paid. The Company has no knowledge
of any facts or circumstances which led it to believe that it will be required
to file for reorganization or liquidation under bankruptcy or reorganization
laws of any jurisdiction, and has no present intention to so file.


4.    COVENANTS OF THE COMPANY AND EACH INVESTOR.


4.1 Filings and Disclosure Reports. The Company agrees with each Investor that
the Company will:
 
 
16

--------------------------------------------------------------------------------

 
 
(a) on or prior to 8:30 a.m. (eastern time) on the second Business Day following
the Execution Date, issue a press release disclosing the material terms of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and


(b) on or prior to 5:00 p.m. (eastern time) on the fourth Business Day following
the Execution Date, file with the Commission a Current Report on Form 8-K
disclosing the material terms of and including as exhibits this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby; provided, however, that each Investor shall have a reasonable
opportunity to review and comment on any such press release or Form 8-K prior to
the issuance or filing thereof; and provided, further, that if the Company fails
to issue a press release disclosing the material terms of this Agreement and the
other Transaction Documents within the time frames described herein, any
Investor may issue a press release disclosing such information subject to notice
to, and consent by, the Company, which consent shall not be unreasonably
withheld. Thereafter, the Company shall timely file any filings and notices
required by the Commission or applicable law with respect to the transactions
contemplated hereby.


4.2 Existence and Compliance. The Company agrees that it will, and will cause
each Company Subsidiary to, while any Investor holds any Notes:
 
(a) maintain its corporate existence in good standing;


(b) comply with all Governmental Requirements applicable to the operation of its
business, except for instances of noncompliance that are immaterial;


(c) comply with all agreements, documents and instruments binding on it or
affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that are immaterial;


(d) provide each Investor with copies of all materials sent to its stockholders
at the same time as such materials are delivered to such stockholders (provided
that such delivery shall be deemed effected in accordance herewith if the
Company provides the Investors with a link to the EDGAR filing containing such
materials);
 
(e) timely file with the Commission all reports required to be filed pursuant to
the Exchange Act and refrain from terminating its status as an issuer required
by the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination;
 
(f) ensure that the Common Stock is at all times quoted on the Principal Market
or otherwise listed or quoted on the Nasdaq Capital Market, the American Stock
Exchange, the New York Stock Exchange, or the Nasdaq National Market; and
 
(g) maintain adequate insurance coverage (including D&O insurance) for the
Company and each Company Subsidiary in such amounts and covering such losses and
risks as are reasonably sufficient and customary in the businesses in which the
Company and the Company Subsidiaries are engaged.
 
 
17

--------------------------------------------------------------------------------

 
 
4.3 Transactions with Affiliates. The Company agrees that, during the period
beginning on the Execution Date and ending on the Termination Date, any
transaction or arrangement between the Company or any Company Subsidiary, on the
one hand, and any Affiliate of the Company or any Company Subsidiary (including,
in the case of the Company, any Company Subsidiary, and in the case of a Company
Subsidiary, the Company or any other Company Subsidiary), or any officer,
director, manager, shareholder, member or employee of the foregoing, on the
other hand, shall be effected on an arms’ length basis and shall be approved by
the independent members of board of directors of the Company or the board of
directors or equivalent thereof of the Company Subsidiary, as the case may be.


4.4 Use of Investor Name. Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, any
Investor’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Investor for the specific use
contemplated or as otherwise required by applicable law or regulation.


4.5 Disclosure of Non-Public Information. In addition to the Company’s
obligations under Section 4.1, the Company agrees that it will not at any time
following the Execution Date disclose material non-public information to any
Investor without first obtaining such Investor’s written consent to such
disclosure.


4.6 Indemnification of Investors. The Company will indemnify and hold each
Investor and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against an Investor, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representation,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such stockholder or any
violations by such Investor of state or federal securities laws or any conduct
by such Investor which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time following such Investor Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Agreement
(i) for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to such Investor Party’s wrongful actions or omissions, or gross
negligence or to such Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by such Investor in this Agreement or
in the other Transaction Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
4.7 Limitation on Debt and Liens. During the period beginning on the Execution
Date and ending on the Termination Date, the Company shall refrain, and shall
ensure that each Company Subsidiary refrains, from (A) incurring any Debt other
than Permitted Debt, and (B) granting, establishing or maintaining any Lien on
any of its Property other than Permitted Liens.


4.8 Restricted Payments. During the period beginning on the Execution Date and
ending on the Termination Date, the Company will not, and will not permit any
Company Subsidiary to, make any Restricted Payments other than Restricted
Payments made by a Company Subsidiary to the Company.


4.9 Disposition of Property. During the period beginning on the Execution Date
and ending on the Termination Date, the Company will not, and will not permit
any Company Subsidiary to, (i) dispose in a single transaction or in a series of
related transactions all or any part of its Property unless (x) such disposition
is in the ordinary course of business and for fair market value, and (y) such
Property is not material to the Company’s or any Company Subsidiary’s business,
operations or financial condition or performance or (ii) sell, assign or
otherwise transfer any equity interest in any Company Subsidiary to a Person
other than the Company or another Company Subsidiary.


4.10 No Subsequent Placements. During the period beginning on the Execution Date
and ending on the Termination Date, the Company shall not, and the Company shall
not permit any Company Subsidiary to, effectuate a Subsequent Placement of any
kind whatsoever, unless consented to by the holders of a majority of the
aggregate principal of the Notes then outstanding.


4.11 Acquisitions and Investments. During the period beginning on the Execution
Date and ending on the Termination Date, the Company will not, nor will it
permit any Company Subsidiary to, purchase or otherwise acquire the capital
stock or other equity interests in or assets (constituting a business unit) of,
any Person or agree to do so, unless (i) the business or entity to be acquired
has had net positive cash flow from operations (determined in accordance with
GAAP after deducting the amount of capital expenditures) during the twelve-month
period immediately preceding such acquisition and (ii) the Company in good faith
believes that the acquired business or entity will continue to generate such
positive cash flow during the twelve-month period immediately following such
acquisition.


4.12 Newly Created Subsidiaries. During the period beginning on the Execution
Date and ending on the Termination Date, if the Company creates or acquires any
new Subsidiary, then, contemporaneously with such creation or acquisition, the
Company shall cause such new Subsidiary to become party to the Security
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
4.13 Notice of Event of Default. Upon the occurrence of an Event of Default, the
Company shall (i) notify the Investors of the nature of such Event of Default as
soon as practicable (but in no event later than one Business Day after the
Company becomes aware of such Event of Default), and (ii) not later than two
Business Days after delivering such notice to the Investors, issue a press
release disclosing such Event of Default and take such other actions as may be
necessary to ensure that none of the Investors are in the possession of
material, nonpublic information as a result of receiving such notice from the
Company.


4.14 Existing Secured Lenders; Effectiveness of the Security Documents. The
Company shall (i) use its reasonable best efforts to obtain, as promptly as
practicable, the consents, terminations and/or releases necessary for the
Company and each Company Subsidiary to grant the Investors a first priority
perfected security interest in the assets of the Company and each Company
Subsidiary, and (ii) if requested by the Investors, take such actions reasonably
requested by the Investors that are intended to facilitate the preparation and
negotiation of intercreditor agreements to be entered into between the Investors
and the existing secured lenders of the Company and/or the Company Subsidiaries.
The Company and the Investors hereby agree that the Security Documents (as
defined below) shall be deemed executed, delivered and in effect, without any
further action by any party, effective as of the date (the “Release Date”) on
which all current holders of the Series B Notes have either (i) had their Series
B Notes redeemed by the Company or purchased by the Investors, or (ii) consented
to the granting of the liens contemplated by the Security Documents. As used
herein, the term “Security Documents” means the following documents which are to
be held in escrow until the Release Date: (i) the Security Agreement, (ii) the
Deeds of Hypothec of the Company and each Company Subsidiary (to the extent each
Company Subsidiary is authorized to enter into such), and (iii) the legal
opinions of the Company’s U.S. and Canadian counsel relating to the Security
Documents (including opinions relating to the perfection of the security
interest contemplated therein) (which opinions shall be (x) in form and
substance reasonably satisfactory to the Investors and (y) delivered by the
Company to the Investors no later than three Business Days after the date hereof
and held in escrow along with the other Security Documents until the Release
Date).


5.    CONDITIONS TO CLOSING.


5.1 Conditions to Investors’ Obligations at the Closing. Each Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase its Note at the Closing, are conditioned upon the fulfillment (or
waiver by such Investor in its sole and absolute discretion) of each of the
following events as of the Closing Date, and the Company shall use commercially
reasonable efforts to cause each of such conditions to be satisfied:
 

5.1.1
the representations and warranties of the Company set forth in this Agreement
and in the other Transaction Documents shall be true and correct in all material
respects as of such date as if made on such date (except that to the extent that
any such representation or warranty relates to a particular date, such
representation or warranty shall be true and correct in all material respects as
of that particular date);

 
 
20

--------------------------------------------------------------------------------

 
 

   
5.1.2
 
the Company shall have complied with or performed in all material respects all
of the agreements, obligations and conditions set forth in this Agreement and in
the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;




5.1.3
the Company shall have caused its outside legal counsel to deliver to such
Investor a legal opinion substantially in the form of Exhibit C;




   
5.1.4
 
the Company shall have executed and delivered to such Investor the Note being
purchased by such Investor at the Closing;




   
5.1.5
 
[Reserved]




   
5.1.6
 
the Company shall have delivered to such Investor a certificate, signed by the
Secretary or an Assistant Secretary of the Company, attaching (i) the articles
of incorporation and by-laws of the Company and (ii) resolutions passed by its
Board of Directors to authorize the transactions contemplated hereby and by the
other Transaction Documents, and (iii) resolutions passed by the respective
boards of directors of the Company Subsidiaries to authorize the transactions
contemplated by the Security Agreement, and certifying that such documents are
true and complete copies of the originals and have not been amended or
superseded, it being understood that such Investor may rely on such certificate
as a representation and warranty of the Company made herein;




   
5.1.7
 
there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents;




   
5.1.8
 
[Reserved]




   
5.1.9
 
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents; and




   
5.1.10
 
the Company shall have paid the expenses described in 6.9 of this Agreement.

 
 
21

--------------------------------------------------------------------------------

 
 
5.2 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with an Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:



   
5.2.1
 
the representations and warranties of such Investor set forth in this Agreement
and in the other Transaction Documents to which it is a party shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that date);




   
5.2.2
 
such Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by such Investor on or before the Closing;




   
5.2.3
 
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents;




5.2.4
such Investor shall have executed each Transaction Document to which it is a
party and shall have delivered the same to the Company; and

 

5.2.5
such Investor shall have tendered the Purchase Price for the Note being
purchased by it at the Closing by wire transfer of immediately available funds
pursuant to the wiring instructions set forth on Exhibit D.

 
6.    MISCELLANEOUS.


6.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.


6.2 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from any other party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and, if applicable,
on the advice of such advisors, and not on any view (whether written or oral)
expressed by any other party.


 
22

--------------------------------------------------------------------------------

 
 
6.3  Injunctive Relief. The Company and each Investor acknowledges and agrees
that a breach by it of its obligations hereunder will cause irreparable harm to
the other and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the non-breaching party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations without the necessity of showing economic loss or the posting of any
bond.


6.4 Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall
be governed by and construed under the laws of the State of New York applicable
to contracts made and to be performed entirely within the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City and County of New York for the
adjudication of any dispute hereunder or any other Transaction Document or in
connection herewith or therewith or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.


(b) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY DISPUTE OR
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.4(b).
 
 
23

--------------------------------------------------------------------------------

 
 
6.5 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. An Investor may assign its rights and obligations hereunder
in connection with any sale or transfer of the Notes in accordance with the
terms hereof and of the other Transaction Documents, as long as, as a condition
precedent to such transfer, the transferee executes an acknowledgment agreeing
to be bound by the applicable provisions of this Agreement, in which case the
term “Investor” shall be deemed to refer to such transferee as though such
transferee were an original signatory hereto. The Company may not assign its
rights or obligations under this Agreement.


6.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.


6.7 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


6.8 Notices. Any notice, demand or request required or permitted to be given by
the Company or the Investor pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


Manaris Corporation
400 boul. Montpellier
Montreal, Quebec
Canada H4N 2G7
Attn: John Fraser, Chief Executive Officer
Tel: 514-904-6030
Fax: 514-744-2080


with a copy (which shall not constitute notice) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: Darrin Ocasio, Esq.
Tel: 212-930-9700
Fax: 212-930-9725


 
24

--------------------------------------------------------------------------------

 
 
and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.8. 


6.9 Expenses. The Company and each Investor shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents, provided,
however, that that the Company shall, at the Closing, pay to Imperium Advisers,
LLC (“Imperium”) an amount of $25,000 in immediately available funds as
reimbursement for its out-of-pocket expenses (including without limitation legal
fees and expenses) incurred or to be incurred by it in connection with its due
diligence investigation of the Company and the negotiation, preparation,
execution, delivery and performance of this Agreement and the other Transaction
Documents. At the Closing, the amount due for such fees and expenses may be
netted out of the Purchase Price payable by any Investor managed by Imperium.


6.10 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. No
amendment, modification or other change to this Agreement or waiver of any
agreement or other obligation of the parties under this Agreement may be made or
given unless such amendment, modification or waiver is set forth in writing and
is signed by the Company and by the holders of a majority of the aggregate
principal of the Notes then outstanding. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.




[Signature Pages to Follow]


 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.



MANARIS CORPORATION                           By: /s/ John G. Fraser        

--------------------------------------------------------------------------------

John G. Fraser       Chief Executive Officer      




IMPERIUM MASTER FUND, LTD.                           By: /s/ Maurice Hryshko    
   

--------------------------------------------------------------------------------

Maurice Hryshko, Esq.       General Counsel      



Principal Amount of Note Purchased at Closing: $2,274,053


ADDRESS:


c/o Imperium Advisers, LLC
153 East 53rd Street- 29th Floor
New York, NY 10022
Attn: Maurice Hryshko, Esq.
Tel: (212) 433-1360
Fax: (212) 433-1361


 
26

--------------------------------------------------------------------------------

 